DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
¶58 of the applicant’s description refers to reference number 210 as both the first portion and a tobacco rod and reference number 220 as both the second portion and the filter rod.  
¶121 of the applicant’s description is objected to because it is uncertain how an e-cig may contain at least a floppy disk, CD-ROM or DVD. 
Appropriate correction is required.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “aerosol generating substrate” in line 2 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 7, 8 and 16 are objected to because of the following informalities:  
Regarding claim 2 and 8, line 2 of each claim is missing a “:” after “configured to”.
Regarding claims 7 and 16, in line 3 of each claim, “(FFT)” should be amended to “(FET)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it includes a transitory form of signal transmission. A suggested amended is: “A non-transitory computer-readable recording medium”. The applicant’s specification should be appropriately amended to include “non-transitory”, in particular looking at ¶121 or the applicant’s specification. No new matter should be included

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ouyang et al. CN106579560A (using the corresponding US publication US20180176990A1 for a translation).
Regarding claim 1, Jordan teaches an electronic vaping device (10) (Jordan; FIG. 1; ¶59) having a heater (252) of the vaporizer for vaporizing the pre-vapor formulation (Jordan; FIG. 3C; ¶77-78) and a control circuit (515) of controller (500) is configured to control a voltage supplied to the heater (Jordan; FIG. 5A; ¶96).
	Jordan teaches that the controller (500) measures the voltage (S910) – or state information – of the power supply (110) at the start of charging (Jordan; FIG. 9; ¶131).
	Jordan further teaches that the controller (500) determines a duty ratio based on the battery voltage (S920) (Jordan; FIG. 9; ¶132).
	Regarding claim 2, Jordan teaches that the duty ratio so based on a voltage value of the battery (Jordan; FIG. 9; ¶131-132).
	Regarding claim 4, Jordan discloses the following equation in ¶132:

    PNG
    media_image1.png
    181
    609
    media_image1.png
    Greyscale

This equation discloses that the duty ratio is inversely proportional to the square of the voltage value.
Regarding claim 5, Jordan discloses that the duty ratio is based on at least one power (Desired Power) and a starting resistance (Rstart) as illustrated in the above equation (Jordan; ¶132).
	Regarding claim 7, Jordan discloses the inclusion of a switching element (1230) which may be a MOSFET transistor – which performs on-off operations (Jordan; FIG. 12; ¶150).
Regarding claim 8, Jordan teaches that the controller (500) applies power to the heater according to the determined duty ratio (S930) (Jordan; FIG. 9; ¶133). 
Jordan further teaches measuring the voltage again and determining a new duty cycle and apply the new duty ratio for applying power to the heater (252) (Jordan; FIG. 10; ¶135-136).
A microprocessor (502) for the controller (500) determines pressure and temperature data PTDATA which is used to determine a negative pressure (¶115). The negative pressure is determined to include a temperature. Thus, the temperature determines whether the negative pressure is over (FIG. 10 at S1050). The change in the state information of the battery is shown to exceed a preset range before the negative pressure is over.
Regarding claim 9, Jordan discloses a control of a voltage supplied to the heater based on a pulse-width modulation signal (Jordan; ¶96).
	Regarding claim 10, Jordan teaches that the controller (500) measures the voltage (S910) – or state information – of the power supply (110) at the start of charging (Jordan; FIG. 9; ¶131).
	Jordan further teaches that the controller (500) determines a duty ratio based on the battery voltage (S920) (Jordan; FIG. 9; ¶132).
	Regarding claim 11, , Jordan teaches that the duty ratio so based on a voltage value of the battery (Jordan; FIG. 9; ¶131-132).
Regarding claim 13, Jordan discloses the following equation in ¶132:

    PNG
    media_image1.png
    181
    609
    media_image1.png
    Greyscale

This equation discloses that the duty ratio is inversely proportional to the square of the voltage value.
	Regarding claim 14, Jordan discloses that the duty ratio is based on at least one power (Desired Power) and a starting resistance (Rstart) as illustrated in the above equation (Jordan; ¶132). 
Regarding claim 16, Jordan discloses the inclusion of a switching element (1230) which may be a MOSFET transistor – which performs on-off operations (Jordan; FIG. 12; ¶150).Regarding claim 17, Jordan teaches that the controller (500) applies power to the heater according to the determined duty ratio (S930) (Jordan; FIG. 9; ¶133). 
Jordan further teaches measuring the voltage again and determining a new duty cycle and apply the new duty ratio for applying power to the heater (252) (Jordan; FIG. 10; ¶135-136).
A microprocessor (502) for the controller (500) determines pressure and temperature data PTDATA which is used to determine a negative pressure (¶115). The negative pressure is determined to include a temperature. Thus, the temperature determines whether the negative pressure is over (FIG. 10 at S1050). The change in the state information of the battery is shown to exceed a preset range before the negative pressure is over.
	Regarding claim 18, Jordan discloses a control of a voltage supplied to the heater based on a pulse-width modulation signal (Jordan; ¶96).
	Regarding claim 19, Jordan discloses that the controller executes instructions in a computer readable storage medium (Jordan; ¶183).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of Ouyang et al. CN106579560A (using the corresponding US publication US20180176990A1 for a translation).
Regarding claim 3, Jordan does not explicitly disclose calculating the duty ratio of the control signal based on a minimum use voltage value of the battery differently reset according to an equivalent impedance of an entire module receiving power from the battery.
Ouyang discloses that the master control circuit (21) collects a voltage ratio of a standard resistor (32) and the power supply (23), and carries out software contrast to determine the impedance of the heating assembly (24) (Ouyang; ¶51).
It would be obvious to one of ordinary sill in the art to determine the impedance to apply to the voltage value in order to provide accuracy for the duty ratio calculation and stabilize the total particulate matter value output (Ouyang; ¶4).
Regarding claim 12, Jordan does not explicitly disclose calculating the duty ratio of the control signal based on a minimum use voltage value of the battery differently reset according to an equivalent impedance of an entire module receiving power from the battery.
Ouyang discloses that the master control circuit (21) collects a voltage ratio of a standard resistor (32) and the power supply (23), and carries out software contrast to determine the impedance of the heating assembly (24) (Ouyang; ¶51).
It would be obvious to one of ordinary sill in the art to determine the impedance to apply to the voltage value in order to provide accuracy for the duty ratio calculation and stabilize the total particulate matter value output (Ouyang; ¶4).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of Takemoto US20010013767A1
Regarding claim 6, Jordan is silent as to the controller analyzing the state information to estimate a remaining capacity of the battery and calculate the duty ratio based on the estimated remaining capacity.
Takemoto discloses a battery controller 6 that checks the capacities of the batteries (4,5) and calculates the duty ratio based on the capacity of the battery (4, 5). It is well known in the art that the capacity of the battery can be determined from the voltage – or information state – of the battery.
It would be obvious to one of ordinary skill in the art, at the time of invention provide the known feature of a controller calculating the duty ratio of a battery based on the remaining capacity in order to control the discharge rate of the battery and increase the battery efficiency (Takemoto; ¶5).
Regarding claim 15, Jordan is silent as to the controller analyzing the state information to estimate a remaining capacity of the battery and calculate the duty ratio based on the estimated remaining capacity.
Takemoto discloses a battery controller 6 that checks the capacities of the batteries (4,5) and calculates the duty ratio based on the capacity of the battery (4, 5). It is well known in the art that the capacity of the battery can be determined from the voltage – or information state – of the battery.
It would be obvious to one of ordinary skill in the art, at the time of invention provide the known feature of a controller calculating the duty ratio of a battery based on the remaining capacity in order to control the discharge rate of the battery and increase the battery efficiency (Takemoto; ¶5).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fleischhauer et al. US6040560A discloses a power controller for operating an electric smoking machine, however, does not disclose a vaporizer.
Matsuoka et al. JP2007309751A discloses providing power from a power supply to a heater, however, does not directly disclose an e-cigarette.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859